Citation Nr: 1302918	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome.

2. Entitlement to service connection for a left ankle and foot disability.

3. Entitlement to service connection for a skin disorder of the fingers.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The July 2011 appeal also addressed a claim of entitlement to service connection for posttraumatic stress disorder.  This claim was granted in an August 2012 rating decision and is, therefore, no longer before the Board. 
 
The issue of entitlement to service connection for a skin disorder of the fingers is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right wrist disorder, to include carpal tunnel syndrome, did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.

2. A left ankle and foot disorder did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.




CONCLUSIONS OF LAW

1. A right wrist disorder, to include carpal tunnel syndrome, was not incurred in the Veteran's active duty military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2. A left ankle and foot disorder was not incurred in the Veteran's active duty military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in July 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the right wrist and left ankle/foot claims, the purpose of the remand was to obtain outstanding VA treatment records, namely the Veteran's Agent Orange registry examination and to schedule VA examinations and obtain opinions.  The examinations were to include claims file review.  

The post-remand record shows that the Agent Orange Registry examination was added to the claims file.  The Veteran was provided VA examinations for his right wrist and left ankle and foot claims in August 2011.  However, neither examiner had access to the claims file.  Nevertheless, the Board notes that in November 2012, an independent medical opinion was obtained by the AMC on both issues.  The physician had access to the claims file, including all prior VA examinations.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the July 2011 remand that the Veteran be examined and opinions obtained that considered both the examinations and the claims file.  Therefore, the Board may now proceed with adjudication of the claims.
II. VA's Duties to Notify and Assist

l The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2009, prior to the initial unfavorable AOJ decision issued in June 2009.  The pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  
This letter also included information regarding the substantiation of disability ratings and effective dates.  Therefore, the Board finds that the Veteran received all necessary VCAA notice prior to the initial adjudication of his claims.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the Veterans Law Judge or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran gave extensive testimony on his in-service and post-service symptoms and complaints.  The VLJ and the accredited representative from the Missouri Veterans Commission asked questions to ascertain the existence of outstanding treatment evidence.  With regard to the need for a nexus opinion, the VLJ indicated to the Veteran that a VA examination may be necessary.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of August 2011 VA examinations and November 2011 independent medical opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The adequacy of the VA examinations is discussed in further detail below.   

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran contends that he has right wrist and left ankle and foot disabilities that are related to disease and injury in service.  Therefore, he contends that service connection is warranted for these disabilities.  

A review of the service treatment records reflects that the Veteran was treated for right wrist swelling and a left foot and ankle injury.  In May 1967, the Veteran complained of a swelling and pain in the right wrist after an injury.  There was full range of motion and an X-ray study of the wrist was negative.  The diagnostic impression was normal wrist.  In July 1969, the Veteran reported trauma to the left ankle and foot three days prior.  There was slight swelling on the medial aspect just below the medial malleolus.  X-rays were negative, and an Ace bandage was provided.  The clinical examination at separation was normal.

An August 2004 private treatment record shows complaints of bilateral wrist pain for several days and referral to a hand surgeon.  A September 2004 letter from Dr. Daniel Phillips, a neurologist, stated that the Veteran described a six-year history of progressive bilateral hand pain.  The Veteran underwent operations for carpal tunnels syndrome in October 2004, the right wrist surgery occurring two weeks before the left wrist surgery.  A February 2010 VA treatment records shows recurrent complaints of wrist pain with wrist splints prescribed.  At the August 2011 VA examination, the examiner diagnosed ganglionic cyst of the right wrist with a history of carpal tunnel surgery. 

With respect to the left ankle, current medical evidence does not reflect a disorder of the left ankle.  At the August 2011 VA examination, the Veteran complained of a pulling sensation in medial surface of the left foot, two to three times per week, with walking.  He did not indicate any ankle pain or ankle or foot swelling.  He reported flare-ups of pain with walking five to six blocks that could last up to 10 days.  X-rays revealed a very small plantar calcaneal spur and a small fleck of calcification at the point of attachment of the Achilles tendon to the calcaneus.  The examiner said that neither disorder corresponded to any of the Veteran's symptoms.  The left foot was negative for soft tissue abnormalities and neither the foot nor ankle showed arthritic changes.  The examiner palpated a nodule in the medial distal plantar fascia of the left foot, which was also the diagnosis.  No diagnosable disorder of the left ankle was found.  In light of the above, the Board determines that post-service medical evidence reflects current diagnoses for both the right wrist and left ankle and foot disorder claims. 

Nevertheless, the competent evidence of record does not establish that there is a relationship between the Veteran's currently diagnosed disorders of the right wrist and left foot and his military service.  The August 2011 VA wrist and ankle examiner indicated that he could not offer an opinion as to the etiology of the Veteran's right wrist carpal tunnel syndrome and nodule of the plantar fascia because he lacked the claims file and needed more information.  Therefore, while the examination is adequate for the purposes of establishing current disability, no opinion adequate for rating purposes was supplied.

Given the inadequacy of the above opinions, an independent medical opinion was obtained from Dr. Lynda Terry-Choyke.  After a review of the claims file, Dr. Terry-Choyke determined that the right wrist disorders found in service were acute and limited to conservative treatment without residuals.  She indicated that service treatment records did not provide objective findings of chronic wrist disorders and were not consistent with either carpal tunnel release surgeries or development of a ganglionic cyst.  She also related that a ganglionic cyst is less likely as not to develop without repeated trauma to the area, which was not documented in service.  Therefore, Dr. Terry-Choyke concluded that the Veteran's current right wrist disorder is due to the Veteran's civilian activities rather than to an event occurring over 40 years earlier.

With respect to the claimed left ankle and foot disorders, Dr. Terry-Choyke indicated that the Veteran's current symptomatology of plantar fasciitis is not consistent with the left ankle sprain in service.  She noted that the anatomical location of heel pain is not related to the anatomical structures of the ankle and that the in-service treatment was conservative and the injury was resolved without residuals shown at separation.  Therefore, she opined that the Veteran's current disorder of the left foot is less likely as not a result of or proximately due to his military service.   

The Veteran has not supplied any contradictory medical opinions.  The Board observes that the first date associated with right wrist complaints post-service is six years prior to his carpal tunnel surgery in 2004.  In September 2004, the Veteran indicated he had experienced bilateral wrist pain for the past six years which is inconsistent with an assertion of continuity of symptomatology for the right wrist.  The first reference to the left ankle and foot is the Veteran's January 2009 claim.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the Veteran's statements in support of his claims.  He is competent to speak to his symptomatology and facts he can readily perceive, e.g., pain in the right wrist and left foot.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to ascribe a cause to these symptoms.  In this regard, the Board notes that the Veteran claimed a disability related to his in-service left ankle sprain, but his disorder was in his foot.  Accordingly, the Board determines that the competent and probative evidence of record does not establish that the Veteran's right wrist disorders and left foot disorder are a result of his military service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of a relationship between his current right wrist and left ankle/foot disorders and his military service.  Therefore, his claims for service connection for right wrist and left ankle and foot disorders must be denied. 


ORDER

Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome, is denied.

Entitlement to service connection for a left ankle and foot disorder is denied. 
REMAND

Regrettably, the Board determines that another remand is necessary with regard to the Veteran's skin disorder claim.  Specifically, a review of the multiple dermatological opinions provided reveals that none is adequate and so another opinion must be obtained.  

Service treatment records show that at service entrance in September 1966, the Veteran denied a history of skin diseases, but in a May 1967 report of medical history, the Veteran related a history of skin disease.  The reviewing examiner noted that the skin disease existed prior to service.  Mild acne and dry skin was found in January 1966 (apparently January 1967).  The body part affected was not clearly stated.  In September 1967, shaver's rash was treated, along with pruritis with papules over the arms and body.  The next month, the Veteran was treated for "sycosis" barbae- mild, and then the next month, for a macular rash.  In January 1968, the Veteran complained of generalized pruritis; he was diagnosed with pediculosis (i.e., lice infestation) of the axillae.  Later that month, he was diagnosed with a crotch rash.  A June 1969 service treatment record reflects that the Veteran was treated for a local skin irritation of the neck, which the examiner felt was a possible fungal infection. 

Post-service treatment evidence shows that the Veteran complained in 2002 of having had scaly hands and dry, cracked hands for 35 years.  A March 2002 letter from a private dermatologist reflects that the Veteran complained of hand dermatitis present off and on for many years, and indicated that the condition was most likely an irritant contact dermatitis.  A report of an Agent Orange registry examination reflects that the Veteran reported that he had a rash on both hands in 1970; on examination, there was a rash on both hands between the fingers.  The August 2011 dermatology examination revealed hand dermatitis/eczema.  A June 2012 VA examination report reflects a diagnosis of mild eczema.  In a July 2012 statement, the Veteran identified some chemicals used in service that he believed he came in contact with in service and were associated with dermatitis and eczema.  
The August 2011 VA examiner noted that there were no visits for hand dermatitis during service and no hand dermatitis at separation.  Therefore, he concluded that the dermatitis is less likely than not related to military service.  However, the examiner did not consider that skin symptoms may resolve and recur and, for that reason, might not have been present at separation.  

A June 2012 VA skin examiner merely stated that there was no evidence of acne or chloracne either presently or in service.  Additionally, the examiner stated that there was no eczema in service.  Therefore, he opined that the present eczema was not caused by or a result of military service.  However, the examiner did not offer a rationale for the negative opinion or specifically discuss the various reports of skin symptoms in service treatment records and the Veteran's subjective complaints of skin problems since service.  

Given the inadequacy of the above opinions, an independent medical opinion was obtained from Dr. Terry-Choyke.  After a review of the claims file, Dr. Terry-Choyke noted that the Veteran did not have symptoms of chloracne, such as excessive oiliness of the skin or the appearance of numerous blackheads.  Further, she noted that service treatment records reflected that the Veteran's skin complaints were treated with anti-fungal creams and resolved without therapy.  Therefore, she concluded that the Veteran's claimed eczema is less likely as not a result of or proximately due to the Veteran's tour in Vietnam and more likely transient dry skin that is part of the normal aging process.  

However, even though each of these opinions is based on review of the claims file, the Board observes that none of the opinions addresses the Veteran's subjective reports of having skin symptoms on his hands since service.  In March 2002, the Veteran reported having had symptoms for 35 years.  Further, although the records are not available, the Veteran has stated seeking treatment for his skin disorder in the years immediately following service.  In addition, the Board observes that while dermatitis/eczema was not specifically noted on the hands in service, there is a note that the Veteran was treated for dry skin of an unidentified body part in January 1967.  

Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent describe his skin symptoms as he is able to perceive them.  Thus, the Board determines that another VA examination should be scheduled in which the Veteran's subjective medical history is adequately considered by the examiner in forming the opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to assess the etiology of his skin disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or more) that Veteran's currently diagnosed dermatitis/eczema is causally or etiologically a result of his military service as opposed to its being more likely the result of some other cause or factors?   

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

The Board notes that skin disorders may be recurrent and not necessarily present at examination.  The examiner is advised that the June 2012 VA examiner found and diagnosed mild eczema.  For the purposes of this adjudication, any skin diagnosis assigned to the hands during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The examiner must not only document the Veteran's current history of having had skin symptoms in service and in the years since service, but he or she must consider and discuss those complaints in the opinion.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


